UNITED STATES DISTRICT COURT
SOUTHERN DISTR.ICT OF OHIO
WESTERN DIVISION
///.z <?// 8

UNITEI) STATES OF AMERICA,

Plaintiff,
CASE NO. 1:18-p0-00006
v.
MOTION TO DISMISS
SAMUEL HOLTON,
Defendant.

 

The United States moves to dismiss the above-captioned oase.
Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attomey

s/ Tz'moth}g A, LandQ
TIMOTHY A. LANDRY

Special Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincilmati, Ohjo 45202

Off`lce: (513) 684-3711
Timothy.Landry@usdoj . gov

